DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 1, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A dual-clutch automatic transmission cooling and lubrication hydraulic control system, comprising: a clutch lubrication control valve, the outlet end of the clutch lubrication control valve being connected with a clutch lubricating oil circuit; a gear lubrication control valve, the inlet end of the gear lubrication control valve being connected with the inlet end of the clutch lubrication control valve in parallel at a first common end, the outlet end of the gear lubrication control valve is connected to a gear and bearing lubricating oil circuit; a mechanical pump, the inlet end being connected to the oil tank, and the outlet end of the mechanical pump being connected with a first control valve; an electronic pump, the inlet end being connected to the oil tank, the outlet end of the electronic pump being connected with the second control valve, the outlet end of the second control valve being connected with the outlet end of the first control valve at a second common end; a cooler, connected in series between the first common end and the second common end.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Claims 10-18 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 10, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following:  “A vehicle, mounted with a dual clutch automatic transmission, wherein the vehicle is further provided with the dual- clutch automatic transmission cooling and lubrication hydraulic control system wherein, the dual-clutch automatic transmission cooling and lubrication hydraulic control system comprising: a clutch lubrication control valve, the outlet end of the clutch lubrication control valve being connected with a clutch lubricating oil circuit; a gear lubrication control valve, the inlet end of the gear lubrication control valve being connected with the inlet end of the clutch lubrication control valve in parallel at a first common end, the outlet end of the gear lubrication control valve is connected to a gear and bearing lubricating oil circuit; a mechanical pump, the inlet end being connected to the oil tank, and the outlet end of the mechanical pump being connected with a first control valve; an electronic pump, the inlet end being connected to the oil tank, the outlet end of the electronic pump being connected with the second control valve, the outlet end of the second control valve being connected with the outlet end of the first control valve at a second common end; a cooler, connected in series between the first common end and the second common end.”
None of the references of the prior art teach or suggest the elements of the lubrication system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654